Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered March 5, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would con*312stitute the crime of robbery in the second degree, and imposed a conditional discharge for a period of one year, unanimously affirmed, without .costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. Appellant’s accessorial liability could be readily inferred from evidence that he was part of a large group that approached the victim in an aggressive manner and positioned themselves so as to block the victim’s path while one of the participants took his property (see e.g. Matter of Marc H., 284 AD2d 211 [2001]). Concur—Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.